Name: Commission Regulation (EEC) No 3024/93 of 29 October 1993 fixing the maximum buying-in price and the quantities of beef bought in for the 102nd partial invitation to tender as a general intervention measure pursuant to Regulation (EEC) No 1627/89
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 270/66 Official Journal of the European Communities 30 . 10 . 93 COMMISSION REGULATION (EEC) No 3024/93 of 29 October 1993 fixing the maximum buying-in price and the quantities of beef bought in for the 102nd partial invitation to tender as a general intervention measure pursuant to Regulation (EEC) No 1627/89 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, of the requirements for reasonable support of the market and the seasonal trend in slaughterings and prices, it has been decided not to proceed with the tendering procedure for category A and to fix the maximum buying-in price and the quantities which may be accepted into interven ­ tion for category C ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 125/93 (2), and in particular Article 6 (8) thereof, HAS ADOPTED THIS REGULATION : Article 1 Whereas, pursuant to Commission Regulation (EEC) No 2456/93 of 1 September 1993 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards the general and special intervention measures for beef (3), an invitation to tender was opened by Article 1 ( 1 ) of Commission Regulation (EEC) No 1627/89 of 9 June 1989 on the buying-in of beef by invi ­ tation to tender (4), as last amended by Regulation (EEC) For category A, no award shall be made against the 1 02nd partial invitation to tender opened by Article 1 ( 1 ) of Regulation (EEC) No 1627/89. No 2921 /93 I s) ; Article 2 Whereas, in accordance with Article 13 ( 1 ) of Regulation (EEC) No 2456/93 , a maximum buying-in price is to be fixed for quality R 3 , where appropriate, for each partial invitation to tender in the light of the tenders received ; whereas, in accordance with Article 13 (2) of that Regula ­ tion, a decision may be taken not to proceed with the tendering procedure ; whereas, in accordance with Article 14 of that Regulation, only tenders lower than or equal to the maximum price are to be accepted, without, however, exceeding the average national or regional market price plus the amount mentioned in paragraph 1 ; For category C : in the Member States or regions of Member States which meet the conditions laid down in Article 6 (2) of Regula ­ tion (EEC) No 805/68 :  the maximum buying-in price is hereby fixed at ECU 236,45 per 100 kilograms of carcases or half-carcases of quality R3,  the maximum quantity of carcases or half-carcases accepted is hereby fixed at 2 663 tonnes. Whereas, after examination of the tenders submitted for the 102nd partial invitation to tender and taking account, pursuant to Article 6 ( 1 ) of Regulation (EEC) No 805/68 , Article 3 (') OJ No L 148 , 28 . 6 . 1968, p. 24. \2) OJ No L 18 , 27. 1 . 1993, p. 1 . (3) OJ No L 225, 4. 9 . 1993, p . 4 . (4) OJ No L 159, 10 . 6 . 1989, p . 36 . 0 OJ No L 264, 23 . 10 . 1993, p . 42. This Regulation shall enter into force on 1 November 1993 . 30 . 10 . 93 Official Journal of the European Communities No L 270/67 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 October 1993 . For the Commission Rene STEICHEN Member of the Commission